Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-16-2006

Laufgas v. Patterson
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4074




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Laufgas v. Patterson" (2006). 2006 Decisions. Paper 200.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/200


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 05-4074


                              BERNARD LAUFGAS,

                                               Appellant

                                         v.

 VAUGHAN PATTERSON, (Police Officer and individually); LARRY GALLAGHER
   (Police Officer and individually); BRUCE PRICE (Police Officer and individually);
CITY OF PATERSON POLICE OFFICERS (John Doe and Jane Doe unknown presently
 as Police Officers 1-100 and individually); THE CITY OF PATERSON; BETTY ANN
  GROSS; PATRICK J. CASERTA, (individual); VINCENT AMORESANO (Chief of
Police and individually); EMPLOYEES, ELECTED OFFICIALS AND STAFF OF THE
        CITY OF PATERSON (John and Jane Doe, unknown presently as 1–100)



                   On Appeal From the United States District Court
                            For the District of New Jersey
                             (D.C. Civ. No. 01-cv-02356)
                      District Judge: Honorable Jose L. Linares


                     Submitted Under Third Circuit LAR 34.1(a)
                                 August 30, 2006

               Before: RENDELL, AMBRO and ROTH, Circuit Judges

                            (Filed: November 16, 2006)



                                     OPINION
PER CURIAM

       In February 1996, Officer Vaughan Patterson of the Paterson, New Jersey Police

Department arrested Bernard Laufgas for refusing to produce identification for the

purpose of issuing a summons. Patterson subsequently issued Laufgas citations for

placing litter on prohibited property, obstruction of a governmental function, and failing

to provide identification when requested.1 On March 17, 1998, following a bench trial in

the North Haledon Municipal Court, Laufgas was convicted of the offenses. Laufgas

appealed his conviction to the Superior Court of New Jersey, Passaic County. Although

the Superior Court reversed Laufgas’ convictions on May 25, 1999, it noted that

“substantial probable cause existed” for issuance of the summonses and complaints.

       Laufgas subsequently filed the underlying pro se civil rights complaint in the

United States District Court for the District of New Jersey on May 14, 2001, asserting

claims of malicious prosecution, as well as false arrest and imprisonment. Laufgas

sought ten million dollars in damages. Appellees moved for dismissal. With the

exception of Laufgas’ malicious prosecution claim, the District Court granted appellees’

motion to dismiss by order entered October 21, 2003. As to the malicious prosecution

claim, however, the District Court denied appellees’ motions for summary judgment

without prejudice to refiling, because the court could not determine, on the record

presented, whether probable cause existed. Appellees duly refiled their motions, and by


       1
        A fourth citation issued to Laufgas for obstructing a sidewalk was subsequently
dismissed on the State’s motion as duplicative.

                                             2
order entered July 28, 2005, the District Court granted summary judgment in their favor

as to Laufgas’ malicious prosecution claim based upon the Superior Court’s “order” that

probable cause existed for issuance of the summonses and complaints.

       Laufgas has timely appealed the District Court’s July 28 order.2 We have

jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary review over the District

Court’s order granting summary judgment. McLeod v. Hartford Life & Acc. Ins. Co.,

372 F.3d 618, 623 (3d Cir. 2004). For the reasons that follow, we will affirm albeit on

different grounds. See Prusky v. Reliastar Life Ins. Co., 445 F.3d 695, 700 n.10 (3d Cir.

2006), (“The Court of Appeals may affirm the grant of summary judgment on grounds

different from those relied upon by the District Court.”).

       To prevail on a malicious prosecution claim under 42 U.S.C. § 1983, a plaintiff

must show that: (1) the defendants initiated a criminal proceeding; (2) the criminal

proceeding ended in the plaintiff’s favor; (3) the proceeding was initiated without

probable cause; (4) the defendants acted maliciously or for a purpose other than bringing

the plaintiff to justice; and (5) the plaintiff suffered deprivation of liberty consistent with

the concept of seizure as a consequence of a legal proceeding. Estate of Smith v.

Marasco, 318 F.3d 497, 521 (3d Cir. 2003).

       Laufgas’ claim is fatally deficient insofar as he has failed to show that he suffered


       2
          In his notice of appeal and in his briefs, Laufgas references only the July 28,
2005 order. Thus, we will not consider the District Court’s October 22, 2003 order. See,
e.g., In re Surrick, 338 F.3d 224, 237 (3d Cir. 2003) (holding that the failure to identify or
argue an issue in an opening brief constitutes waiver of that argument on appeal).

                                               3
a deprivation of liberty consistent with the concept of seizure as a consequence of a legal

proceeding. While appellant’s arrest and subsequent two hour detention on February 4,

1996, amounted to a seizure within the meaning of the Fourth Amendment, they were not

made pursuant to a warrant and occurred prior to the filing of any criminal complaint.

Therefore, they cannot serve as the basis for his malicious prosecution claim. See Nieves

McSweeney, 241 F.3d 46, 54 (1st Cir. 2001)(noting that “Appellants were arrested

without a warrant and, thus, their arrests – which antedated any legal process – cannot be

part of the Fourth Amendment seizure upon which they base their section 1983

[malicious prosecution] claims.”). Laufgas’ required attendance at various hearings and

ultimate bench trial likewise fails to fit the bill, and he mentions no other onerous types of

pretrial non-custodial restrictions. As explained in DiBella v. Borough of Beachwood,

407 F.3d 599 (3d Cir. 2005), “[t]he type of constitutional injury the Fourth Amendment is

intended to redress is the deprivation of liberty accompanying prosecution, not

prosecution itself.” Id. at 603. Moreover, while we are aware that Laufgas also references

a six hour period of detention on July 16, 1998, when he was apparently confined for

failing to pay the fine imposed after his conviction, this Court has repeatedly held that

“the Fourth Amendment does not extend beyond the period of pretrial restrictions.” Id.;

see also Torres v. McLaughlin, 163 F.3d 169, 174 (3rd Cir.1998) (“[T]he limits of Fourth

Amendment protection relate to the boundary between arrest and pretrial detention.”).

       Finally, we have considered Laufgas’ challenges to the various discovery rulings

issued during the summary judgment proceedings and, to the extent they are even


                                              4
properly before this Court, reject them without further comment.

       Accordingly, we will affirm the judgment of the District Court granting summary

judgment in favor of appellees. Appellant’s motion to strike appellees’ brief is denied.




                                             5